United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1589
Issued: December 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 26, 2013 appellant, through her attorney, filed a timely appeal from a May 15,
2013 Office of Workers’ Compensation Programs’ (OWCP) decision which denied her claim for
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was totally
disabled beginning November 24, 2010 causally related to her accepted employment condition.
FACTUAL HISTORY
This is the third appeal in the present case. In an order dated March 12, 2012, the Board
set aside an OWCP decision dated June 9, 2011 as it failed to review medical reports received
prior to the June 3, 2011 decision. The case was remanded for OWCP to consider all the
1

5 U.S.C. §§ 8101-8193.

evidence submitted at the time of the decision.2 In a February 6, 2013 decision, the Board
affirmed an OWCP decision dated June 20, 2012. The Board found that appellant failed to
establish that her disability for the period beginning November 24, 2010 was causally related to
her accepted right wrist injury. The facts and circumstances of the case up to that point are set
forth in the Board’s prior decision and incorporated herein by reference.3
In a February 16, 2013 decision, OWCP expanded appellant’s claim to include impaction
syndrome of the right wrist.
On February 26, 2013 appellant requested reconsideration based on the additional
accepted condition. She sought treatment from Dr. Daniel A. Capen, a Board-certified
orthopedic surgeon, from February 15 to April 5, 2013, for right wrist pain over the distal aspect
of the ulna. Dr. Capen noted tenderness to palpation over the distal aspect of the right wrist, a
well-healed incision site with limited range of motion of the wrist and diminished grip strength.
He diagnosed internal derangement of the right wrist, status post right wrist surgery, ulnar
impaction syndrome and status post right wrist surgery on December 18, 2012. Dr. Capen noted
that appellant underwent a debridement of the triangular fibrocartilage and osteotomy of the
distal ulna and advised that she could return to work on April 8, 2013.
Appellant was treated by Dr. Andre M.V. Chaves, a Board-certified orthopedic surgeon,
for right wrist pain and a triangular fibrocartilage tear. In a July 3, 2012 report, Dr. Chaves noted
that she had a work-related injury when she was forcefully removing someone from the
employing establishment and twisted her right wrist. He diagnosed ulnar impaction syndrome,
status post arthroscopic procedure and repair of the radiocarpal ligament. On December 18,
2012 Dr. Chaves performed an authorized debridement of triangular fibrocartilage and
osteotomy of the distal ulna of the right wrist and diagnosed status post repair of the triangular
fibrocartilage with persistent pain and impingement syndrome.4 In reports dated December 24,
2012 to February 12, 2013, he noted appellant’s complaints of right wrist pain and diagnosed
status post debridement of triangular fibrocartilage. Dr. Chaves opined that she was totally
disabled. In a March 26, 2013 report, he noted appellant’s complaint of right wrist pain and
diagnosed status post debridement of triangular fibrocartilage. In a work status note of
March 26, 2013, Dr. Chaves advised that she could return to full duties with restrictions on
April 8, 2013. In a May 7, 2013 duty status report, he diagnosed status post debridement of
triangular fibrocartilage and advised that appellant could return to work full time modified duty.
Appellant also submitted physical therapy notes.
On April 8, 2013 appellant was offered a full-time position as a postal police officer
subject to restrictions. She accepted the position and returned to work.
2

Docket No. 11-1621 (issued March 12, 2012). On January 23, 2008 appellant, a police officer, injured her right
wrist while lifting an unruly child. OWCP accepted the claim for sprain of the right wrist, sprain of the right wrist
radiocarpal, late effects of the sprain/strain of the right wrist without tendon injury and tear of the triangular
fibrocartilage. It authorized right wrist surgery that was performed on June 9, 2008. Appellant returned to limited
duty and had intermittent disability.
3

Docket No. 12-1546 (issued February 6, 2013).

4

OWCP paid appellant appropriate wage-loss compensation beginning December 18, 2012.

2

In a decision dated May 15, 2013, OWCP denied appellant’s claim for compensation for
total disability for the period beginning November 24, 2010.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.5 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.6 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.7 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.8
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.9
ANALYSIS
OWCP accepted appellant’s claim for sprain of the right wrist, sprain of the right wrist
radiocarpal, late effects of the sprain/strain of the right wrist without tendon injury and tear of the
triangular fibrocartilage. It authorized right wrist surgery which was performed on June 9, 2008.
Appellant stopped work on November 23, 2010 and returned to a limited-duty job on
December 1, 2010. She worked at limited duty until January 27, 2011, when she stopped work.
On June 24, 2011 appellant returned to a limited-duty position and stopped work in
December 2012. On December 18, 2012 she underwent an authorized debridement of triangular
fibrocartilage and osteotomy of the distal ulna of the right wrist. Appellant returned to work full
time modified duty on April 8, 2013.
The Board finds that the medical evidence is insufficient to establish that she was
disabled beginning November 24, 2010 caused or aggravated by her accepted right wrist
conditions.10
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

C.S., Docket No. 08-2218 (issued August 7, 2009).

9

Sandra D. Pruitt, 57 ECAB 126 (2005).

10

Although OWCP denied that appellant had total disability beginning November 24, 2010, it paid her wage-loss
compensation for intermittent hours of wage loss incidental to her medical appointments. It also paid her

3

Appellant submitted treatment notes from Dr. Capen from February 15 to April 5, 2013,
who noted positive findings upon examination and diagnosed internal derangement of the right
wrist, status post right wrist surgery, ulnar impaction syndrome and status post right wrist
surgery on December 18, 2012. Dr. Capen noted that appellant underwent a debridement of the
triangular fibrocartilage and osteotomy of the distal ulna and advised that she could return to
work on April 8, 2013. However, his reports are insufficient to establish her claim as he did not
provide a history of injury11 or specifically address the cause of her claimed disability beginning
November 24, 2010.12 Therefore, Dr. Capen’s reports are insufficient to meet appellant’s burden
of proof.
On July 3, 2012 Dr. Chaves noted that appellant sustained a work-related injury when she
was forcefully removing someone from the employing establishment and twisted her right wrist.
He diagnosed ulnar impaction syndrome and performed repair of the radiocarpal ligament on
December 18, 2012. In reports dated December 24, 2012 to February 12, 2013, Dr. Chaves
noted appellant’s complaints of pain in the right wrist and diagnosed status post debridement of
triangular fibrocartilage. While Dr. Chaves opined that appellant was totally disabled from
work, he did not specifically address her disability beginning November 24, 2010 which
occurred prior to her December 18, 2012 surgery. Dr. Chaves’ subsequent reports addressed
appellant’s current status but did not address the nature or periods of disability beginning
November 24, 2010, prior to her December 18, 2012 surgery. He did not explain how any period
of disability between November 24, 2010 and December 18, 2012 was employment related. As
noted, part of appellant’s burden of proof includes submitting rationalized medical evidence
which supports a causal relationship between the disabling condition and the accepted injury.13
Therefore Dr. Chaves’ reports are insufficient to meet her burden of proof.
Appellant also submitted physical therapy notes. The Board has held that treatment notes
signed by a physical therapist are not considered medical evidence as these providers are not a
physician under FECA.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
compensation for total disability after her December 18, 2012 surgery. These payments are not at issue in the
present appeal.
11

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
12

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
13

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
14

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law).

4

CONCLUSION
The Board finds that appellant has failed to establish that her disability for the period
beginning November 24, 2010 is causally related to the accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 15, 2013 is affirmed.
Issued: December 5, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

